Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
2. This action is in response to the filing with the office dated 11/01/2021.
Allowable Subject Matter
3. Claims 1, 5 and 9 are allowed. 
4. Claims 2-4, 6-8, 10-14 are allowed as being dependent on the independent claim.
5. The following is an examiner's statement of reasons for allowance: Applicants arguments filed with the office on 11/01/2021 were fully considered and found to be persuasive. The closest prior art of record Tamida et al teaches, (US 20180340971 A1) An insulation detector for highly accurately detecting or measuring, with a simple configuration, insulation resistance of a load or an apparatus to a ground or a housing and connected to an electric apparatus including one or both of an intra-apparatus capacitor and a battery, the insulation detector including an intra-insulation detector capacitor, a voltage detecting unit that detects a voltage of the intra-insulation detector capacitor, and a current-path forming switch for connecting the ground or the housing.
Tamida et al fails to teach, capturing a motor phase voltage of at least one selected motor phase of the motor phases with respect to a reference potential, while all the transistors of the inverter remain switched off; and determining whether there is the insulation fault on one of the 
The cited prior art fails to teach, anticipate or render obvious “A method for detecting an insulation fault in a motor configuration, motor phases of the motor configuration are connected to a drive circuit, the drive circuit including a DC voltage intermediate circuit and an inverter having a bridge circuit with transistors including at least one positive transistor and at least one negative transistor, which comprises the steps of: switching on the at least one positive or the at least one negative transistor of the inverter, while all other ones of the transistors of the inverter are switched off; switching off all the transistors of the inverter; capturing a motor phase voltage of at least one selected motor phase of the motor phases with respect to a reference potential, while all the transistors of the inverter remain switched off; and determining whether there is the insulation fault on one of the motor phases of the motor configuration on a basis of a voltage profile of the motor phase voltage captured” (as recited in the independent claim 1), and
“A method for detecting a motor phase interruption in a motor configuration, motor phases of motor configuration are connected to a drive circuit, the drive circuit containing a DC voltage intermediate circuit and an inverter having a bridge circuit with transistors including at least one positive transistor and at least one negative transistor, which comprises the steps of  switching on the at least one positive transistor or the at least one negative transistor of the inverter, while all other ones of the transistors of the inverter are switched off; capturing a motor phase voltage of at least one selected motor phase of the motor phases with respect to a reference potential; and determining whether there is a motor phase interruption in one of the 
“A drive circuit for driving an electronically commutated motor, the drive circuit comprising: a DC voltage intermediate circuit; an inverter connected to said DC voltage intermediate circuit and having a bridge circuit with transistors including at least one positive transistor and at least one negative transistor, and to said transistors motor phases of a motor configuration containing the electronically commutated motor can be connected; a detection circuit for capturing a motor phase voltage of at least one selected motor phase of the motor phases with respect to a reference potential; a controller configured to individually switch said transistors of said inverter on and off and to operate said detection circuit for capturing the motor phase voltage; and said controller configured to determine, on a basis of a voltage profile of the motor phase voltage captured, whether there is an insulation fault on one of the motor phases of the motor configuration and/or is configured to determine, on a basis of the voltage profile of the motor phase voltage, whether there is a motor phase interruption in one of the motor phases of the motor configuration” (as recited in the independent claim 9).
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PATRICK ASSOUAD can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SURESH RAJAPUTRA/
Patent Examiner, Art Unit 2858

/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858